TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 24, 2022



                                       NO. 03-20-00412-CV


                                  John B. Stevenson, Appellant

                                                  v.

                Shelton Coleman and Diamond X Properties, LLC, Appellees




        APPEAL FROM THE 424TH DISTRICT COURT OF BLANCO COUNTY
                BEFORE JUSTICES BAKER, KELLY, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on August 7, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.